UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6733


LORENZO BUNCH, JR.,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00395-JBF-DEM)


Submitted:   December 16, 2010              Decided:    December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Bunch, Jr., Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo     Bunch,      Jr.,        seeks       to    appeal         the     district

court’s    order     accepting        the    recommendation              of    the       magistrate

judge    and     denying       relief   on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of    appealability.                   28   U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing             of    the       denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that       Bunch   has    not       made    the       requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3